       Case 1:19-cv-00201-SM Document 12 Filed 05/10/19 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Caroline Casey, et al.

      v.                                        Case No. 19-cv-149-JL

NH Secretary of State, et al.


NH Democratic Party

      v.                                        Case No. 19-cv-201-SM

NH Secretary of State, et al.



                            ORDER OF CONSOLIDATION


     Pursuant to Fed. R. Civ. P. 42(a), the above cases are consolidated

for all purposes.

     Case    19-cv-149-JL    has   been   designated   as   the   main   case.

Henceforth, these consolidated cases shall be considered as one case and

all pleadings will be filed in the main case.        They shall be captioned

with that case number.   The certificate of service shall indicate copies

to all counsel in the main case which shall now include all counsel in

the former related case.

     The former related case shall be statistically closed.

     The plaintiffs shall file a consolidated complaint by May 24, 2019,

and defendants shall answer or otherwise respond to the consolidated

complaint within twenty-one (21) days from the filing of the consolidated

complaint.   The consolidated complaint and answer should contain all of

the parties’ respective claims and defenses from the consolidated cases,
       Case 1:19-cv-00201-SM Document 12 Filed 05/10/19 Page 2 of 2




which are to remain in the case.     Defendants shall not be required to

respond to any other complaints filed in these actions prior to the date

of this consolidation order.

           Within 21 days of the filing of the consolidated complaint,

the New Hampshire Secretary of State and New Hampshire Attorney General

shall either:     (1) notify the court that its pending motion to dismiss

(document no. 20) should be considered as applicable to the consolidated

complaint, (2) file a renewed motion to dismiss applicable to the

consolidated complaint, or (3) withdraw its motion to dismiss.

     Parties in the former related case will be added to the main case

as consolidated plaintiffs/defendants, if applicable.


     SO ORDERED.

                                         ________________________________
                                          Joseph N. Laplante
                                          United States District Judge

Date: 5/10/2019

cc: Dale E. Ho, Esq.
    Gilles R. Bissonnette, Esq.
    Julie A. Ebenstein, Esq.
    Henry Klementowicz, Esq.
    William E. Christie, Esq.
    Anthony Galdiero, Esq.
    Samuel R.V. Garland, Esq.
    Seth Michael Zoracki, Esq.




                                     2
